


EXHIBIT 10.12:


THIRD AMENDMENT TO CREDIT AGREEMENT
This Third Amendment to Credit Agreement (the “Third Amendment”) dated as of
June 21, 2012, between Oil‑Dri Corporation of America (the “Company”) and BMO
Harris Bank N.A. (the “Bank”).


PRELIMINARY STATEMENTS
A.    The Company, the Domestic Subsidiaries of the Company, and the Bank are
parties to a Credit Agreement dated as of January 27, 2006 (as amended and
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms are
defined in the Credit Agreement.
B.    The Company and the Bank have agreed to amend the Credit Agreement under
the terms and conditions set forth in this Third Amendment.
SECTION 1.
AMENDMENTS.

Upon satisfaction of the conditions precedent contained in Section 3 below, the
Credit Agreement shall be and hereby is amended as follows:
1.1.    The first sentence of Section 1.3(a) of the Credit Agreement (Letters of
Credit; General Terms) shall be amended and restated in its entirety to read as
follows:
Subject to the terms and conditions hereof, the Revolving Credit Commitment may
be availed of by the Company in the form of standby letters of credit issued by
the Bank for the account of the Company (individually a “Letter of Credit” and
collectively the “Letters of Credit”), provided that the aggregate amount of
Letters of Credit (including the Present Letters of Credit) issued and
outstanding hereunder shall not at any one time exceed the U.S. Dollar
Equivalent of $5,000,000.
1.2.    Section 1.3(c) of the Credit Agreement (Letters of Credit; General
Characteristics) shall be amended and restated in its entirety to read as
follows:
(c)    General Characteristics. Each Letter of Credit issued hereunder shall be
payable in U.S. Dollars or an Available Foreign Currency, conform to the general
requirements of the Bank for the issuance of a standby letter of credit as to
form and substance, and be a letter of credit which the Bank may lawfully issue.
1.3.    Section 3 of the Credit Agreement (Fees, Prepayments, Portion,
Terminations, Extensions, Applications and Capital Adequacy) shall be amended by
inserting a new Section 3.3A immediately after Section 3.3 that shall read as
follows:
Section 3.3A.    Mandatory Prepayment-Foreign Currency. If at any time the sum
of the Loans and the U.S. Dollar Equivalent of all Letters of Credit then
outstanding shall be in excess of the Revolving Credit Commitment, the Company
shall immediately upon demand pay over the amount of the excess to the Bank as
and for a mandatory prepayment of the Obligations, with each such prepayment
first to be applied to the Loans until paid in full with any remaining balance
to be held by the Bank as collateral security for the Obligations owing with
respect to the Letters of Credit.
1.4.    Section 5 of the Credit Agreement (Definitions) shall be amended by
inserting in appropriate alphabetical order definitions of “Available Foreign
Currency,”, “Revaluation Date,” and “U.S. Dollar Equivalent” that shall read as
follows:




--------------------------------------------------------------------------------




“Available Foreign Currency” means any currency that is freely convertible to
U.S. Dollars and is readily available to, and approved by, the Bank.
“Revaluation Date” means, with respect to any Letter of Credit denominated in an
Available Foreign Currency, (a) the date of issuance thereof, (b) the date of
each amendment thereto having the effect of increasing the amount thereof,
(c) the last day of each calendar month, and (d) each additional date as the
Bank shall specify in a written notice to the Borrower.
“U.S. Dollar Equivalent” means (a) the amount of any Letter of Credit
denominated in U.S. Dollars, and (b) in relation to any Letter of Credit
denominated in an Available Foreign Currency, the amount of U.S. Dollars which
would be realized by converting the relevant Available Foreign Currency into
U.S. Dollars in the spot market at the exchange rate quoted by the Bank, at
approximately 11:00 a.m. (London time) on any Revaluation Date, to major banks
in the interbank foreign exchange market for the purchase of U.S. Dollars for
such Available Foreign Currency.SS
SECTION 2.
REPRESENTATIONS.

In order to induce the Bank to execute and deliver this Third Amendment, the
Company hereby represents and warrants to the Bank that, after giving effect to
the amendments set forth in Section 1 above, (a) each of the representations and
warranties set forth in Section 5 of the Credit Agreement is true and correct on
and as of the date of this Third Amendment as if made on and as of the date
hereof and as if each reference therein to the Credit Agreement referred to the
Credit Agreement as amended hereby and (b) no Default or Event of Default exists
under the Credit Agreement or shall result after giving effect to this Third
Amendment.
SECTION 3.
CONDITIONS PRECEDENT.

This Third Amendment shall become effective upon satisfaction of the following
conditions precedent:
3.1.    The Company and the Bank shall have executed and delivered this Third
Amendment.
3.2.    Each Guarantor shall have executed and delivered its consent to this
Third Amendment in the space provided for that purpose below.
3.3.    Legal matters incident to the execution and delivery of this Third
Amendment shall be satisfactory to the Bank and its counsel.
SECTION 4.
MISCELLANEOUS.

4.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Third Amendment need not be made in the Credit
Agreement, the Note, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
4.2.    The Company agrees to pay on demand all costs and expenses of or
incurred by the Bank in connection with the negotiation, preparation, execution
and delivery of this Third Amendment.
4.3.    This Third Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Third Amendment by signing any such counterpart and each
of such counterparts shall for all purposes be deemed to be an original.
Delivery of executed counterparts of this Third Amendment by facsimile
transmission or by e‑mail transmission of an Adobe portable document format file
(also known as a “PDF” file) shall be effective as an original. This Third
Amendment shall be governed by, and construed in accordance with, the internal
laws of the State of Illinois.
[SIGNATURE PAGES TO FOLLOW]




--------------------------------------------------------------------------------




This Third Amendment to Credit Agreement is dated as of the date first above
written.
OIL-DRI CORPORATION OF AMERICA
By /s/ Daniel Smith
Name Daniel Smith
Title Vice President, CFO
BMO HARRIS BANK N.A.
By /s/ Steven M. Marks
Name S. M. Marks
Title SVP    




--------------------------------------------------------------------------------






GUARANTORS' ACKNOWLEDGMENT, CONSENT, AND REAFFIRMATION
Each of the undersigned has heretofore guaranteed the due and punctual payment
of all present and future Obligations pursuant to Section 9 of the Credit
Agreement and hereby consents to the amendment to the Credit Agreement as set
forth above and confirms that all of the obligations of the undersigned
thereunder remain in full force and effect. Each of the undersigned further
agrees that the consent of the undersigned to any further amendments to the
Credit Agreement shall not be required as a result of this consent having been
obtained. Each of the undersigned acknowledges that the Bank is relying on the
assurances provided for herein and entering into this Third Amendment and
maintaining credit outstanding to the Borrower under the Credit Agreement as so
amended.
OIL-DRI CORPORATION OF GEORGIA
OIL-DRI PRODUCTION COMPANY

By /s/ Daniel Smith
By /s/ Daniel Smith     

Name Daniel Smith
Name Daniel Smith     

Title Vice President
Title Vice President     

MOUNDS PRODUCTION COMPANY, LLC
MOUNDS MANAGEMENT, INC.

By Mounds Management, Inc.
Its Managing Member
By /s/ Daniel Smith
By /s/ Daniel Smith     

Name Daniel Smith
Name Daniel Smith     

Title Vice President
Title Vice President     



BLUE MOUNTAIN PRODUCTION COMPANY
OIL-DRI CORPORATION OF NEVADA

By /s/ Daniel Smith
By /s/ Daniel Smith     

Name Daniel Smith
Name Daniel Smith     

Title Vice President
Title Vice President     



TAFT PRODUCTION COMPANY
By /s/ Daniel Smith
Name Daniel Smith
Title Vice President




